Case: 12-10697      Document: 00512466167         Page: 1    Date Filed: 12/10/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 12-10697                           December 10, 2013
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee

v.

RICHARD WILLIAM HORTON,

                                                 Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:11-CR-205-1


Before JONES, BARKSDALE, and HAYNES, Circuit Judges.
PER CURIAM: *
       Richard William Horton pleaded guilty to receipt of visual depictions of
minors engaging in sexually explicit conduct and was sentenced within the
advisory-Guidelines sentencing range to 225-months’ imprisonment and a
period of supervised release for life. The district court imposed various special
conditions on Horton’s supervision, including:
              The defendant shall have no contact with minors
              under the age of 18, including by correspondence,

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-10697     Document: 00512466167      Page: 2   Date Filed: 12/10/2013


                                  No. 12-10697

            telephone, internet, electronic communication, or
            communication through third parties. The defendant
            shall not have access to or loiter near school grounds,
            parks, arcades, playgrounds, amusement parks or
            other places where children may frequently
            congregate, except as may be allowed upon advance
            approval by the probation officer.
On appeal, Horton contends these conditions are excessively severe, both
individually and cumulatively.
      Generally, conditions of supervised release are reviewed under the
deferential abuse-of-discretion standard. E.g., United States v. Weatherton,
567 F.3d 149, 152 (5th Cir. 2009). Horton, however, did not object in district
court to the conditions. Because the error was not preserved, review is only for
plain error. Id. Under that standard, Horton must show a clear or obvious
forfeited error that affected his substantial rights. See Puckett v. United States,
556 U.S. 129, 135 (2009). If he makes such a showing, we have the discretion
to correct the error, but should do so only if it seriously affects the fairness,
integrity, or public reputation of the proceedings. Id.
      In United States v. Ellis, our court, faced with similar facts and applying
the abuse-of-discretion standard, affirmed the imposition of substantially
similar lifetime, special conditions of supervised release, imposing a no-
contact-with-minors provision and barring access to places children frequently
congregate. 720 F.3d 220, 224-26 (5th Cir. 2013) (citations omitted) (noting
condition similarly permitted approval for incidental contact with children if
necessary), cert. denied, 2013 WL 4456638 (U.S. 2 Dec. 2013) (No. 13-5918). In
the light of Ellis, Horton has failed to demonstrate clear or obvious error. The
same applies to the conditions’ cumulative effect. Id. at 227.
      AFFIRMED.




                                        2